ORDER

PER CURIAM.
Gerald Johnson appeals his conviction for possession of heroin. He claims that certain testimony at trial should have been excluded as hearsay. Alternatively, he argues that the testimony should have been excluded because of its prejudicial nature, even if it was not hearsay.
We have reviewed the parties’ briefs and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. The judgment is affirmed under Rule 30.25(b).